UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period endedSeptember 30, 2010, or [ ]Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to . Commission file number: 0-2757 THE MONARCH CEMENT COMPANY (Exact name of registrant as specified in its charter) KANSAS (state or other jurisdiction of incorporation or organization) 48-0340590 (IRS employer identification no.) P.O. BOX 1000, HUMBOLDT, KANSAS (address of principal executive offices) 66748-0900 (zip code) Registrant's telephone number, including area code: (620) 473-2222 (former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer X Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X As ofNovember 4, 2010, there were 2,532,078 shares of Capital Stock, par value $2.50 per share outstanding and 1,480,940 shares of Class B Capital Stock, parvalue $2.50 per share outstanding. PART I - FINANCIAL INFORMATION The condensed consolidated financial statements included in this report have been prepared by our Company without audit. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted. Our Company believes that the disclosures are adequate to make the information presented not misleading. The accompanying consolidated financial statements reflect all adjustments that are, in the opinion of management, necessary for a fair statement of the results of operations for the interim periods presented. Those adjustments consist only of normal, recurring adjustments. The condensed consolidated balance sheet of the Company as of December 31, 2009 has been derived from the audited consolidated balance sheet of the Company as of that date. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in our Company's most recent annual report on Form 10-K for 2009 filed with the Securities and Exchange Commission. The results of operations for the period are not necessarily indicative of the results to be expected for the full year. Item 1. Financial Statements THE MONARCH CEMENT COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2010 and December 31, 2009 ASSETS 2 0 0 9 CURRENT ASSETS: (Unaudited) Cash and cash equivalents $ $ Receivables, less allowances of $1,014,500 in 2010 and $911,000 in 2009 for doubtful accounts Inventories, priced at cost which is not in excess of market- Finished cement $ $ Work in process Building products Fuel, gypsum, paper sacks and other Operating and maintenance supplies Total inventories $ $ Refundable federal and state income taxes Deferred income taxes Prepaid expenses Total current assets $ $ PROPERTY, PLANT AND EQUIPMENT, at cost, less accumulated depreciation and depletion of $170,983,535 in 2010 and $162,880,507 in 2009 DEFERRED INCOME TAXES INVESTMENTS OTHER ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Line of credit payable Current portion of advancing term loan Accrued liabilities Total current liabilities $ $ LONG-TERM DEBT ACCRUED POSTRETIREMENT BENEFITS ACCRUED PENSION EXPENSE STOCKHOLDERS' EQUITY: Capital stock, par value $2.50 per share, one vote per share - Authorized 10,000,000 shares, Issued 2,532,078 shares at 09/30/2010 and 2,532,463 shares at 12/31/2009 $ $ Class B capital stock, par value $2.50 per share, supervoting rights of ten votes per share, restricted transferability, convertible at all times into Capital Stock on a share-for- share basis - Authorized 10,000,000 shares, Issued 1,480,940 shares at 09/30/2010 and 1,491,735 shares at 12/31/2009 Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity $ See accompanying Notes to the Condensed Consolidated Financial Statements THE MONARCH CEMENT COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (LOSS) AND RETAINED EARNINGS For the Three Months and the Nine Months Ended September 30, 2010 and 2009 (Unaudited) For the Three Months Ended For the Nine Months Ended Sept. 30, Sept. 30, Sept. 30, Sept. 30, NET SALES $ COST OF SALES Gross profit from operations $ SELLING, GENERAL AND ADMINISTRATIVE EXPENSES Income (loss) from operations $ $ $ ) $ OTHER INCOME (EXPENSE): Interest income $ Interest expense ) Gain on equity investments - Realized loss on impairment of equity investments ) - ) - Dividend income Other, net $ ) $ $ ) $ Income (Loss) before taxes $ $ $ ) $ PROVISION FOR INCOME TAXES NET INCOME (LOSS) $ $ $ ) $ Less: Net Loss attributable to Noncontrolling interests - - - ) NET INCOME (LOSS) ATTRIB. TO COMPANY $ $ $ ) $ RETAINED EARNINGS, beg. of period Less cash dividends Less purchase and retirementof treasury stock - - RETAINED EARNINGS, end of period $ Basic earnings (losses) per share $ $ $ ) $ Cash dividends per share $ CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) For the Three Months and the Nine Months Ended September 30, 2010 and 2009 (Unaudited) For the Three Months Ended For the Nine Months Ended Sept. 30, Sept. 30, Sept. 30, Sept. 30, NET INCOME (LOSS) $ $ $ ) $ UNREALIZED APPRECIATION (DEPRECIATION) ON AVAILABLE FOR SALE SECURITIES (Net of deferred tax expense (benefit) of $(84,000), $1,276,000,$(528,000) and $1,528,000, respectively) ) ) LESS:RECLASSIFICATION ADJUSTMENT FOR REALIZED GAINS (LOSSES) INCLUDED IN NET INCOME (net of deferred tax expense (benefit)of $(344,000), $20,000, $(340,000), and $48,000, respectively) ) ) POSTRETIREMENT LIABILITY (net of deferred tax expense of $-0-, $-0-, $-0- and $-0-, respectively) - - - COMPREHENSIVE INCOME (LOSS) $ $ $ ) $ See accompanying Notes to the Condensed Consolidated Financial Statements THE MONARCH CEMENT COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2010 and 2009 (Unaudited) OPERATING ACTIVITIES: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by (used for) operating activities: Depreciation, depletion and amortization Deferred income taxes, long-term ) Gain on disposal of assets ) ) Realized gain on sale of equity investments ) ) Realized loss on impairment of equity investments - Gain on disposal of other assets ) - Postretirement benefits and pension expense Change in assets and liabilities: Receivables, net ) ) Inventories ) Refundable income taxes ) Prepaid expenses ) ) Other assets Accounts payable and accrued liabilities ) Net cash provided by operating activities $ $ INVESTING ACTIVITIES: Acquisition of property, plant and equipment $ ) $ ) Proceeds from disposals of property, plant and equipment Proceeds from disposals of other assets - Payment for purchases of equity investments ) ) Proceeds from disposals of equity investments Decrease in short-term investments, net - Net cash used for investing activities $ ) $ ) FINANCING ACTIVITIES: Increase in line of credit, net $ $ Payments on bank loans ) ) Payments on other long-term debt ) ) Cash dividends paid ) ) Purchases of noncontrolling interests - ) Purchase of treasury stock ) - Net cash used for financing activities $ ) $ ) Net increase (decrease) in cash and cash equivalents $ ) $ Cash and Cash Equivalents, beginning of year Cash and Cash Equivalents, end of period $ $ Interest paid, net of amount capitalized $ $ Income taxes paid, net of refunds $ $ ) Capital equipment additions included in accounts payable $ $ See accompanying Notes to the Condensed Consolidated Financial Statements THE MONARCH CEMENT COMPANY AND SUBSIDIARIES NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September30, 2010 and 2009(Unaudited), and December 31, 2009 1. For a summary of accounting policies, the reader should refer to Note1 of the consolidated financial statements included in our Company's most recent annual report on Form 10-K. 2. Certain reclassifications have been made to the 2009 financial statements to conform to the current year presentation. These reclassifications had no effect on net earnings. 3. Our Ready-Mixed Concrete Business includes precast concrete construction which involve long-term and short-term contracts. Long-term contracts relate to specific projects with terms in excess of one year from the contract date. Short-term contracts for specific projects are generally of three to six months in duration. The majority of the long-term contracts will allow only scheduled billings and contain retainage provisions under which 5% to 10% of the contract invoicing may be withheld by the customer pending project completion. As ofSeptember 30, 2010, the amount of billed retainage which is included in accounts receivable was approximately $145,000, all of which is expected to be collected within one year. The amount of billed retainage which was included in accounts receivable at December 31, 2009 was approximately $360,000. We recognize revenues under the percentage of completion method of accounting using cost-to-cost measures. Revenues from contracts using the cost-to-cost measures of completion are recognized based on the ratio of contract costs incurred to date to total estimated contract costs.The amount of unbilled revenue in accounts receivable was approximately $735,000 and $780,000 at September 30, 2010 and December 31, 2009, respectively. Unbilled revenue contained approximately $44,000 and $525,000 of not-currently-billable retainage at September 30, 2010 and December 31, 2009, respectively, which is expected to be collected within one year. 4. As ofSeptember 30, 2010, the amount of accounts payable related to property, plant and equipment was $32,335 compared to the amount as of December 31, 2009 which was $748,479. Depreciation, depletion and amortization related to manufacturing operationsare recorded in Cost of Sales, thoserelated to generaloperations are recorded in Selling, General and Administrative Expenses, and those related to non-operational activities are in Other, neton the Condensed Consolidated Statements ofIncome (Loss) and Retained Earnings. 5. We did notincur a temporary LIFO liquidation gain for thenine monthsand the three months ended September 30, 2010. For the nine months and the three months ended September 30, 2009, we restored the $.1 million temporary LIFO liquidation created by reductions in finished cement and work in process inventory in the first six months of 2009. The temporary LIFO liquidation gain was deferred as a component of accrued liabilities. 6. In 1996, our Board of Directors authorized the purchase, through open market transactions, of up to 400,000 shares of our Company's common stock.The authorization has no expiration.Management was given discretion to determine the number and pricing of the shares to be purchased as well as the timing of any such purchases.The Company repurchased and retired 11,180 shares at a cost of $273,901 in isolated, open-market transactions during the nine months ending September 30, 2010 under this program.No shares were repurchasedduring2009.As of September 30, 2010,113,152 shares of our common stock remained under the share repurchase authorization at management's discretion. Cash on hand has been used tofund all stock repurchases under the program. 7. Our Company groups its operations into two lines of business - Cement Business and Ready-Mixed Concrete Business. The "Cement Business" refers to our manufacture and sale of cement and "Ready-Mixed Concrete Business" refers to our ready-mixed concrete, concrete products, precast concrete construction, and sundry building materials business.Corporate assets for2010 and 2009 include cash and cash equivalents,refundable income taxes, deferred income taxes, investments and other assets. Following is information for each line for the periods indicated: Ready- Mixed Adjustments Cement Business Concrete Business and
